
	
		II
		111th CONGRESS
		1st Session
		S. 241
		IN THE SENATE OF THE UNITED STATES
		
			January 14, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to permit deferrals on
		  certain home mortgage foreclosures for a limited period to allow homeowners to
		  take remedial action, to require home mortgage servicers to provide advance
		  notice of any upcoming reset of the mortgage interest rate, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Home Retention and Economic
			 Stabilization Act of 2009.
		2.Foreclosure
			 deferment
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting after
			 section 128 the following new section:
				
					128A.Foreclosure
				deferment and reset notification for mortgages
						(a)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Deferment
				payment amountThe term deferment payment amount
				means the amount of the monthly payment that is due on an eligible
				deferred-foreclosure mortgage during the deferment period.
							(2)Deferment
				periodThe term
				deferment period means the period that—
								(A)begins when the eligible consumer sends
				notice of the exercise of the deferral right under subsection (b)(1) with
				respect to an eligible deferred-foreclosure mortgage to the creditor or
				servicer; and
								(B)ends on the
				earliest of the following applicable dates:
									(i)The date that is
				270 days after the beginning of the period.
									(ii)The end of the 30-day period beginning on
				any due date for any deferment payment (on such mortgage, in accordance with
				this section) which remains unpaid as of the end of such 30-day period.
									(iii)The date on which
				the creditor or servicer enters into a qualified loan modification with the
				consumer.
									(iv)The date on which
				the deferment is terminated by judicial order.
									(3)Deferment period
				triggerThe term
				deferment period trigger means the date on which the consumer
				becomes eligible for a deferment under subsection (b)(1) with respect to an
				eligible deferred-foreclosure mortgage and occurs on the earlier of—
								(A)the date of any
				adjustment or reset of the interest rate on such mortgage;
								(B)the date by which the consumer is 60 days
				delinquent on mortgage payments; or
								(C)the date of the
				first increase in the minimum monthly payment due under such mortgage after the
				origination of such mortgage.
								(4)Eligible
				deferred-foreclosure mortgageThe term eligible
				deferred-foreclosure mortgage means a consumer credit transaction that
				is secured by the principal dwelling of an eligible consumer that—
								(A)was entered into before the date of
				enactment of this section; and
								(B)has reached the deferment period
				trigger.
								(5)Eligible
				consumerThe term eligible consumer means a consumer
				who—
								(A)is a mortgagor or borrower on an eligible
				deferred-foreclosure mortgage;
								(B)has resided at the
				property secured by such mortgage since the mortgage transaction was entered
				into and intends to reside at such property at least until the end of the
				deferment period;
								(C)has a current monthly income that, when
				multiplied by 12, is less than 200 percent of the area median annual income for
				the relevant family size in the State in which the residence is located;
				and
								(D)during the deferment period, responds to
				reasonable inquiries from a creditor or servicer with respect to an eligible
				deferred-foreclosure mortgage.
								(6)Qualified loan
				modification
								(A)In
				generalThe term
				qualified loan modification means a permanent, sustainable loan
				modification.
								(B)FDIC
				regulationsNot later than 60
				days after the date of enactment of the Home
				Retention and Economic Stabilization Act of 2009, the Chairperson
				of the Federal Deposit Insurance Corporation shall promulgate rules
				establishing under what circumstances a loan modification will qualify as
				permanent and sustainable.
								(b)Right to
				deferment of institution of or action on foreclosure
							(1)Right
				establishedAny eligible deferred-foreclosure consumer shall have
				the right to defer any initiation of a foreclosure, whether judicial or
				nonjudicial, or any action in connection with a foreclosure already instituted,
				including any foreclosure sale, with respect to any eligible
				deferred-foreclosure mortgage by any creditor, servicer, or holder of such
				mortgage, or any other person acting on behalf of any such creditor, servicer,
				or holder, until the end of the deferment period.
							(2)Enforcement of
				rightAn eligible
				deferred-foreclosure consumer may defend against a foreclosure or bring an
				action in any court of competent or general jurisdiction to compel compliance
				with the right of the consumer under paragraph (1) to defer any initiation of a
				foreclosure or any action in connection with a foreclosure already instituted,
				including any foreclosure sale, with respect to any eligible
				deferred-foreclosure mortgage.
							(c)Notice to
				consumer before any foreclosure action
							(1)Notice of right
				requiredBefore initiating
				any foreclosure with respect to any eligible deferred-foreclosure mortgage, the
				creditor or servicer shall notify, by personal service, any eligible
				deferred-foreclosure consumer with respect to such mortgage of such consumer’s
				right under subsection (b) to defer the initiation of foreclosure.
							(2)Contents of
				noticeThe Board shall
				prescribe, by regulations under sections 105 and 122, the content and format,
				including the size of the font, of the notices under paragraph (1) in a manner
				that maximizes the likelihood that the consumer will obtain and understand all
				the information necessary to exercise the right to defer any action to
				institute foreclosure, including—
								(A)the manner and
				format for obtaining such deferral, including a sample notice form, an
				identification form, and a certification form for the consumer to use in
				complying with subsection (d)(1);
								(B)contact
				information for the creditor or servicer, as the case may be and any third
				party involved in foreclosure proceedings, including State or local officials;
				and
								(C)contact
				information for obtaining any counseling concerning the exercise of such
				deferral from a counselor approved by the appropriate State housing finance
				agency or the Secretary of Housing and Urban Development.
								(3)TimingNo foreclosure action or proceeding with
				respect to any eligible deferred-foreclosure mortgage shall be valid unless the
				creditor or servicer has provided the notice required under this subsection to
				the consumer at least 30 days before instituting any such action or proceeding
				and at least once during each subsequent 30-day period until the foreclosure
				becomes final.
							(d)Institution of
				deferment
							(1)Procedure
				requiredAny eligible deferred-foreclosure consumer who chooses
				to exercise a deferment right under subsection (b) shall provide—
								(A)notice of the
				exercise of such to the servicer or other person described in the notice to the
				consumer under subsection (e) by any reasonable means including by mail,
				service whether directly or to any agent, including at the address of any
				registered agent;
								(B)a clear identification of the eligible
				deferred-foreclosure consumer and the address of the property securing the
				mortgage; and
								(C)a certification that at least 1 consumer
				borrower with respect to such mortgage resides at the property secured by such
				mortgage and intends to reside at such property at least until the end of the
				deferment period.
								(2)Sufficiency of
				notice
								(A)In
				generalNotice and delivery of an affidavit under paragraph (1)
				may be made by any reasonable means including by mail, service whether directly
				or to any agent, including at the address of any registered agent with the
				secretary of state for the State in which the property is located, or any
				attorney representing the consumer, or by such means as the terms of the
				mortgage or regulations prescribed by the Board may provide.
								(B)Other
				partiesIf any court, any
				sheriff or other official designated under State law, or any other person
				authorized under State law and the contracts of the parties to maintain any
				foreclosure proceeding or conduct any foreclosure sale receives, directly or
				indirectly, a copy of any notice provided under this subsection by an eligible
				deferred-foreclosure consumer with respect to any eligible deferred-foreclosure
				mortgage, no foreclosure action may be taken by the court, sheriff, official,
				or other person with respect to such mortgage during the applicable
				deferred-foreclosure period.
								(3)Acknowledgment
								(A)In
				generalAny creditor,
				servicer, or holder of an eligible deferred-foreclosure mortgage, or any other
				person acting on behalf of any such creditor, servicer, or holder, who receives
				a notice from a consumer under paragraph (2) shall acknowledge to the consumer
				the receipt of the notice of the exercise of the deferment right under
				subsection (b) before the end of the 10-business day period beginning on the
				date of such receipt.
								(B)Contents of
				noticeThe acknowledgment
				provided to any eligible deferred-foreclosure consumer under subparagraph (A)
				shall include the date on which the next payment is due on the eligible
				deferred-foreclosure mortgage, the deferment payment amount, the date on which
				each subsequent payment is due, and the address or the delivery method for each
				such payment that is acceptable to the recipient.
								(4)Monthly payment
				noticesEach periodic
				statement of account submitted by the creditor or servicer with respect to any
				eligible deferred-foreclosure mortgage during the period while any deferment
				right under subsection (b) is in effect shall include—
								(A)the due date and
				the amount of the next payment due on such mortgage;
								(B)the address or the
				delivery method for such payment;
								(C)the date on which
				the deferral of the foreclosure will terminate; and
								(D)a notice that
				failure to make such payment in a timely manner will jeopardize the
				continuation of the deferral of the foreclosure.
								(e)Deferment
				payment
							(1)In
				generalDuring the deferment
				period with respect to any eligible deferred-foreclosure mortgage for which any
				deferment right has been exercised under subsection (b), monthly payments shall
				continue to be made by the consumer with respect to such mortgage.
							(2)Amount of
				paymentThe deferment payment
				amount for purposes of monthly payments under paragraph (1) with respect to any
				eligible deferred-foreclosure mortgage shall be, as applicable, the lesser
				of—
								(A)the minimum
				monthly payment of principal and interest on the date on which the loan was
				originated;
								(B)a monthly payment based on the outstanding
				loan principal plus a rate of interest calculated at a fixed annual percentage
				rate, in an amount equal to the most recent conventional mortgage rate plus a
				100 basis point premium for risk, amortized over a period of 30 years minus the
				period of time since the origination of the loan; or
								(C)the amount of the first minimum monthly
				payment due under the mortgage after the origination of such mortgage.
								(3)Amortization of
				differenceThe difference
				between the amount of any monthly payment due under the terms of any eligible
				deferred-foreclosure mortgage and the deferment payment amount shall be
				amortized over the life of the mortgage beginning after the
				deferred-foreclosure period in accordance with regulations which the Board
				shall prescribe.
							(4)Charges
				prohibitedNo creditor or
				servicer may impose any late fee or other fee or charge during the deferment
				period with respect to any eligible deferred-foreclosure mortgage for which any
				deferment right has been exercised under subsection (b) or in connection with
				the exercise of such deferment right.
							(f)Notice of reset
				and alternativesDuring the
				1-month period that ends 120 days before the date on which the interest rate in
				effect during the introductory period of an eligible deferred-foreclosure
				mortgage adjusts or resets to a variable interest rate, or the minimum monthly
				payment of principal and interest required first increases from the amount of
				the first such minimum monthly payment due under the mortgage after the
				origination of such mortgage, the creditor or servicer of such loan shall
				provide a written notice, separate and distinct from all other correspondence
				to the consumer, that includes the following:
							(1)Any index or formula used—
								(A)in determining the annual percentage rate
				applicable as of the effective date of a reset or adjustment; and
								(B)in making any increases in the minimum
				monthly payments due, and a source of information about the index or
				formula.
								(2)A good faith estimate, based on accepted
				industry standards and disclosed in a clear and conspicuous manner, of the
				creditor or servicer of the amount of the monthly payment that will apply after
				the date of the adjustment or reset, or increase, as applicable, and the
				assumptions on which this estimate is based.
							(3)A list of alternatives consumers may pursue
				before the date of adjustment or reset, or increase, as applicable, and
				descriptions of the actions consumers must take to pursue such alternatives,
				including—
								(A)refinancing;
								(B)renegotiation of
				loan terms;
								(C)payment
				forbearance;
								(D)pre-foreclosure
				sales;
								(E)any payment
				assistance available from the State in which the property is located;
				and
								(F)any refinancing,
				loan modification, or other assistance program available through the Federal
				Government that may apply to the loan.
								(4)The names, addresses, telephone numbers,
				and Internet addresses of counseling agencies or programs reasonably available
				to the consumer that have been certified or approved and made publicly
				available by the Secretary of Housing and Urban Development or a State housing
				finance authority (as defined in section 1301 of the Financial Institutions
				Reform, Recovery, and Enforcement Act of 1989).
							(5)The address, telephone number, and Internet
				address for the State housing finance authority (as so defined) for the State
				in which the consumer resides.
							(g)Most recent
				conventional mortgage rateFor purposes of subsection
				(f)(1)(A)(ii), the term most recent conventional mortgage rate
				means the contract interest rate on commitments for fixed-rate first mortgages
				most recently published in the Federal Reserve Statistical Release on selected
				interest rates (daily or weekly), and commonly referred to as the H.15 release
				(or any successor publication), in the week preceding a date of determination
				for purposes of applying this subsection.
						(h)Duty of consumer
				To maintain propertyAny
				eligible deferred-foreclosure consumer for whom a deferment of foreclosure is
				in effect under this section with respect to any eligible deferred-foreclosure
				mortgage may not, with respect to any property securing such mortgage, destroy,
				damage, or impair such property, allow the property to substantially
				deteriorate, or commit waste on the property.
						(i)Declaration of
				rightsIn addition to the
				right of any party to a mortgage to seek a declaratory judgment under section
				2201 of title 28, United States Code, any such party may apply prior to the end
				of the deferment period to any State court of competent or general jurisdiction
				for an order establishing the rights, duties, and conditions imposed on or
				applicable to any party to the mortgage, including the terms and conditions of
				a deferment.
						(j)Coordination
				with State law
							(1)In
				generalNo provision of this section shall be construed as
				annulling, altering, or affecting the laws of any State relating to deferment
				of foreclosures, except to the extent that those laws are inconsistent with the
				provisions of this section, and then only to the extent of the
				inconsistency.
							(2)Rule of
				constructionA State law is
				not inconsistent with this section if the protection that such law affords any
				consumer is greater than the protection afforded by this
				section.
							.
			(b)Clerical
			 amendmentThe table of sections for chapter 2 of the Truth in
			 Lending Act is amended by inserting after the item relating to section 128 the
			 following new item:
				
					
						128A. Foreclosure deferment and reset
				notification for certain
				mortgages.
					
					.
			3.Housing
			 counseling
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for fiscal year 2009, $200,000,000 for the
			 Neighborhood Reinvestment Corporation, for carrying out foreclosure mitigation
			 activities under the terms and conditions contained in the second paragraph
			 under the heading Neighborhood Reinvestment Corporation—Payment to the
			 Neighborhood Reinvestment Corporation in title III of division K of
			 Public Law 110–161 (121 Stat. 2441), which may include use for costs of
			 providing additional counselors, translators, and other staffers and costs of
			 providing additional computers and improving databases and overall operations
			 to better assist mortgagor families.
			(b)Counseling
			 servicesAmounts made
			 available under this Act may also be used by counseling intermediaries approved
			 by the Department of Housing and Urban Development or the Neighborhood
			 Reinvestment Corporation to assist homeowners who have legal issues directly
			 related to the homeowner’s foreclosure, delinquency, or short sale, either by
			 hiring attorneys directly or by contracting with legal aid agencies experienced
			 in foreclosure work. Such attorneys or agencies shall be capable of assisting
			 homeowners of owner-occupied homes with mortgages in default, in danger of
			 default, or subject to or at risk of foreclosure and who have legal issues that
			 cannot be handled by counselors already employed by such intermediaries.
			
